Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:  Species I shown in Figures 9A and 9B, Species II shown in Figure 11, Species III shown in Figure 28, Species IV shown in Figure 29, Species V shown in Figure 30, Species VI shown in Figure 31, Species VII shown in Figure 32, and Species VIII shown in Figures 33A and 33B. The species are independent or distinct because each of the different species have a different configuration of elements (including at least the rotational transmission to the rotor (i.e. how the shaft rotates the rotor), conical rotor versus a non-conical rotor, bearings, seals, housing designs (such as a carrier housing) to name a few of the different features.  Please refer to the figures and the description in the specification for a full understanding of the differences in the design). In addition, these species are not obvious variants of each other based on the current record.
In addition, there are different designs of the rotor and stator configuration and therefore, there are different sub-species including the following:  
Sub-species A.1 shown in Figures 2B and 2C, 
Sub-species A.2 shown in Figures 3A-3C, 
Sub-Species A.3 shown in Figures 4A-4C, 
Sub-Species A.4 shown in Figure 5, 
Sub-Species A.5 shown in Figure 10, 
Sub-Species A.6 shown in Figure 12, 
Sub-species A.7 shown in Figures 13A-13D, 
Sub-Species A.8 shown in Figures 14A-14D and 17A-17B, 
Sub-species A.9 shown in Figures 15A and 18A, 
Sub-species A.10 shown in Figures 16A and 19A, 
Sub-species A.11 shown in Figure 17A
Sub-species B.1 shown in Figures 6A-6C, 
Sub-Species B.2 shown in Figures 7A and 7B, 
Sub-Species B.3 shown in Figures 8A-8D,  
Sub-species B.4 shown in Figures 15B and 18B, 
Sub-Species B.5 shown in Figures 16B and 19B, and 
Sub-species B.6 shown in Figure 17B.
The sub-species are independent or distinct because each of the different sub-species have a different rotor and stator designs. In addition, these sub-species are not obvious variants of each other based on the current record.
Note:  The Figures show a variety of different designs of seals (see Figures 20-26), however, there are no claims directed to the seals, and therefore, a restriction is not required at this time.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species and sub-species, or a single grouping of patentably indistinct species and sub-species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
Please elect one from:  Species I, Species II, Species III, Species IV, Species V, Species VI, Species VII and Species VIII.  
Also, please elect one from:  Sub-species A.1, Sub-species A.2, Sub-Species A.3, Sub-Species A.4, Sub-Species A.5, Sub-Species A.6, Sub-species A.7, Sub-Species A.8, Sub-species A.9, Sub-species A.10, Sub-species A.11, Sub-Species B.1, Sub-Species B.2, Sub-Species B.3, Sub-Species B.4, Sub-Species B.5, and Sub-Species B.6. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search (e.g., employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  There is a search and/or examination burden for the patentably distinct sub-species as set forth above because at least the following reason(s) apply:  the sub-species require a different field of search (e.g., employing different search queries, such as the different sub-species are different in the rotor and stator designs, such as:  the rotor is a hypotrochoidal, the rotor is an inwardly offset from hypotrochoidal, or the stator is formed by an epitrochoidal shape (many of the sub-species disclose different configurations that have no offset or with offset, as well as, the rotor being elliptical in shape versus triangular in shape); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and sub-species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species and sub-species or grouping of patentably indistinct species and sub-species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species or sub-species, or groupings of patentably indistinct species or sub-species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species or sub-species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species and sub-species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species and sub-species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to the complexity of the restriction.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746